Citation Nr: 1619140	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-31 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for status post testicular seminoma, left orchiectomy.

2. Entitlement to service connection for amputation, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1963 to December 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Los Angeles, California.  A July 2015 Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).

By its October 2015 issuance, the Board reopened the claim of service connection for right hand disability, then remanded the reopened claim on the merits.           Claims involving status post right foot and left orchiectomy were also remanded.

After further development, the RO by February 2016 Decision Review Officer (DRO) rating decision granted entitlement to service connection for flexion deformity, index, middle, ring and little finger, status post amputation, major, with a 50 percent evaluation, effective February 7, 2008.  The issue of right hand disability no longer requires review.  The remaining claims are being decided. 


FINDINGS OF FACT

1. There is no competent evidence linking the Veteran's left orchiectomy,         status post testicular seminoma, to an incident of his active military service.  The malignant tumor was first demonstrated years after separation from service.

2. The condition of an amputation, right foot, is not proven to be related to service.  

3. Since testicular seminoma diagnosed in 1982 itself is not service-related, the residuals of treatment for testicular cancer involving right foot condition or other residual cannot be service-connected on a secondary basis.


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for status post testicular seminoma, left orchiectomy.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria are not met for service connection for amputation, right foot.                  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;         and (3) that VA will obtain on his behalf.  

The Veteran has received proper notice with regard to evidentiary development of his claims, through timely VCAA notice correspondence that preceded the initial adjudication of the claims on appeal.  Additionally, VA's duty to assist has been met.  The Veteran's Service Treatment Records (STRs) have been obtained, as have his service personnel records.  Extensive records from treatment at a VA Medical Center (VAMC) have been reviewed.  There is no indication of any private treatment records to acquire.  The Veteran has undergone VA Compensation and Pension examination to address the claim for service connection for left orchiectomy, in accordance with the Board's prior remand directive.  As to whether an amputation, right foot was related to service, examination was not scheduled, however, this is consistent with what the Veteran claims which is that his right foot condition arose from chemotherapy in 1983 for the testicular cancer.  He does not claim the condition is directly due to service, and the evidence does not suggest this either.  Examination to address direct service connection is not needed.  Examination to address secondary service connection also is not required, because it is already clear that amputation right foot developed from chemotherapy.  The issue here instead is whether testicular cancer condition itself is service-connected, which as indicated below a positive determination on that question cannot be provided at this time. 

In furtherance of the claims, the Veteran himself has provided several personal statements.  He testified during a Travel Board hearing, at which he received proper assistance in substantiating his case.  See Bryant v. Shinseki,  23 Vet. App. 488 (2010).  There is no indication of further development to complete.  The Board has a sufficient basis upon which to issue a decision. 

Applicable Law and Regulations

Under applicable law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.                38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R.  § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).
If there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition. See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involve those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic conditions, such as malignant tumors, may be presumed to          have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to a 10 percent level within one-year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.                  §§ 3.307, 3.309.  

VA law further permits service connection on a secondary basis.  To this effect, service connection may be granted for a disability which is proximately due to               or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).                         In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Claims Under Consideration

On the claim for service connection for status post testicular seminoma, left orchiectomy, the Veteran by hearing testimony described injury in service having strained his groin lifting a Howitzer cannon.  He stated the problem continued off and on, with swelling and being told there was water present.  He was later diagnosed with left testicular cancer in the early-1980s. 

For the claim of service connection for amputation, right foot, it was further explained that chemotherapy for testicular cancer was too strong, led to circulatory problems on the right side and ultimately, required the amputation, of right foot.

The Board has taken complete review of all evidence, and sought to give every consideration to the Veteran's account of in-service injury and residual medical conditions.  To prove service connection directly, the evidence must show that disability is from service.  This is the "causal nexus" requirement.  Another avenue is secondary service connection, where, disability is due to an already service-connected condition.  In this instance, however, the claims are not supported by the evidence, and accordingly must be denied.  

Consideration is first needed for what caused left testicular cancer, and whether it is service-related, since this is the first step in the chain of events leading to claimed disability, including the right foot condition brought about by chemotherapy.             The theory stated is direct service connection, whether disability is related directly service.                

As stated, the Veteran testified to having groin strain lifting a Howitzer in service (the same injury in which he hurt his right hand).  This is consistent with other statements offered, including that he tried to lift a Howitzer and the entire 500 lbs. connection fell on his right hand.  He has elsewhere described a shoulder injury when moving the heavy gun.  In particular, as for documentation, Service Treatment Records indicate that the Veteran had a sore right hand after an accident in which a jack hit the hand.  On the whole the Board accepts the Veteran's assertion of groin strain in service as credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In-service injury for proving that specific element so exists.

What remains is whether there is a causal nexus to active military service, the injury described.  Here, there is not favorable evidence.  There is the medical question posed of whether a groin strain could possibly lead to testicular cancer.  This seems an unlikely and attenuated connection given also the two decade gap in time.                  A medical opinion was obtained however addressing the situation.  The opinion states as follows:

The STRs [are] silent with regard to groin injury nor is a groin abnormality noted on his discharge physical exam.  Additionally the Veteran's genitourinary exam at discharge was also noted to be normal.  The Veteran reported no groin injury in service at his discharge exam 11/19/64.

Per the VA medical records the Veteran was diagnosed with testicular cancer (malignant seminoma) in 1982.  Malignant seminoma is a relatively aggressive malignancy characterized by metastatic spread to lymph nodes, lung and bone.  Given the natural history of malignant seminoma there is essentially no possibility that this condition began while the Veteran was in service, i.e., prior to December 1964.

The opinion effectively rules out a causal relationship to service.  Malignant seminoma is considered too fast in its development to have started some 20 years earlier, in service.  The opinion also effectively rules out influence of a groin injury on causing testicular cancer.  The author of the opinion notes the lack of documentation of groin injury, anywhere from within routine STRs to separation examination.  Certainly (and contrary to the what the opinion implies)                        non-documentation still means the Veteran competently reports groin injury.              All the same, the opinion rationale correctly notes that nowhere was the injury reported or discovered in service, suggesting groin injury was an acute and transitory event.  The VA examiner likewise indicated the overriding nature of malignant seminoma as a condition with an etiology of its own, and, for which there was no likelihood of a causal relationship to service.  So the opinion on the whole weighs against the Veteran's claim. 

Apart from the opinion itself, the Board at this point does not clearly see how groin injury, a muscular strain, is being associated with a subsequent cancerous condition.            The causal association claimed, if any, is not alleged or apparent in tangible terms.  The Board believes that any further medical clarification, at this time, would likely be no more than a resort to speculation.  In noting this, the Board has also considered the elapsed time of almost 20 years between a groin injury and testicular cancer, and the general lack of intervening symptoms during that time period leading up to the treatment in the 1980s.  The very unfortunate onset of testicular cancer in 1982 does not appear to have been legitimately brought upon by                   in-service injury.  

Accordingly, the claim for service connection for testicular cancer, status post left orchiectomy, cannot be substantiated.

The remaining issue consists of entitlement to service connection for amputation, right foot, which the Veteran indicates, and VA Medical Center records from 1982 and later confirm was brought upon by unexpected consequence of chemotherapy for testicular cancer.  The implied theory here is that the right foot condition is secondarily related to disability from a groin condition with subsequent left testicular cancer.  Direct service connection is not alleged.  Nor is there evidence of any foot injury in service.  

On issue of secondary service connection, the claim is limited by the fact that a groin/left testicular condition itself is not service-connected.  Service connection is not in effect for a groin/left testicular condition, and so, claims for disability secondary to it (including its treatment) are moot.  It follows that secondary service connection cannot be awarded.  There is no other theory alleged, or raised by the record.  Also, while since last consideration of this case by the Board a prior claim for service connection for a right hand condition was granted, the current disabilities do not have likely, or otherwise alleged connection to right hand condition. 

For these reasons, the present claims on appeal must be denied.  The preponderance of the evidence is unfavorable, and under these circumstances VA's benefit-of-the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.      
  



ORDER

Service connection for status post testicular seminoma, left orchiectomy is denied.

Service connection for amputation, right foot is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


